Name: Commission Regulation (EC) No 1091/2002 of 21 June 2002 amending the export refunds on eggs
 Type: Regulation
 Subject Matter: trade policy;  EU finance;  animal product
 Date Published: nan

 Avis juridique important|32002R1091Commission Regulation (EC) No 1091/2002 of 21 June 2002 amending the export refunds on eggs Official Journal L 164 , 22/06/2002 P. 0033 - 0034Commission Regulation (EC) No 1091/2002of 21 June 2002amending the export refunds on eggsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs(1), as last amended by Commission Regulation (EC) No 493/2002(2), and in particular Article 8(3) thereof,Whereas:(1) The export refunds on eggs were fixed by Commission Regulation (EC) No 1001/2002(3).(2) It follows from applying the criteria referred to in Article 8 of Regulation (EEC) No 2771/75 to the information known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto,HAS ADOPTED THIS REGULATION:Article 1The export refunds on the products listed in Article 1(1) of Regulation (EEC) No 2771/75, exported in the natural state, as fixed in the Annex to Regulation (EC) No 1001/2002 are hereby altered as shown in the Annex to this Regulation.Article 2This Regulation shall enter into force on 24 June 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 June 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 49.(2) OJ L 77, 20.3.2002, p. 7.(3) OJ L 152, 12.6.2002, p. 23.ANNEXto the Commission Regulation of 21 June 2002 amending the export refunds on eggs>TABLE>NB:The product codes and the "A" series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1) as amended.The numeric destination codes are set out in Commission Regulation (EC) No 2020/2001 (OJ L 273, 16.10.2001, p. 6).The other destinations are defined as follows:Ã 01 Kuwait, Bahrain, Oman, Qatar, the United Arab Emirates, Yemen, Hong Kong SAR and RussiaÃ 03 South Korea, Japan, Malaysia, Thailand, Taiwan, the Philippines and EgyptÃ 04 all destinations except Switzerland and EstoniaE06 all destinations except Switzerland, Estonia and LithuaniaE07 all destinations except the United States of America, Estonia and LithuaniaE08 all destinations except Switzerland, Estonia, Lithuania and those of E01 and E03.